Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 29 June 1824
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					29 June-2 July 1824
				
				29th June—The Eveng was very dull and Mr Crane though in all probability a very good man has not the talent of conversation; or rather of that kind of talk which animates and amuses—Johnson is evidently much better but still thinks himself very bad—His complaints are half of them imaginary in consequence of living too much alone—31 I believe I have gone back a day as I think I mentioned the departure of Mrs. Morgan in my last which took place on this day—In the Eveng we went into Town to return the visit of Mr & Mrs. Bird and sat about an hour. She is said to be a fine Woman but there is something so prim and old maidish about her she cannot rank among the agreeables—We were again cruelly disappointed at not receiving a line from home and are quite at a loss to know how to proceed—I have however concluded not to leave this until I hear from you—The Season is advancing rapidly and poor Mr Page who has been at great expence for the accomodation of his Guests is almost dispirited—In the Eveng we played Whist with Mr Crane—We called to know if Govr Findlay had gone and learnt that he had left Bedford for Pitsburg two days before—Col Bell who we saw told us he had been very ill and still continued quite sick—The weather has been intensely the Thermometer was at 88 in a place on which the Sun never strikes—You must have suffered much more than we did although I think in Vallies surrounded as these are by lofty mountains; the heat is of a very sultry; and confined nature; as there is little or no current of air to refresh us—The Nights however are cool as the Sun is lost to us at least half an hour or probably an hour earlier than with you, and we are surrounded by Trees—July 1st—About an hour before dinner a play Bill was brought me announcing the arrival of the company from Louisville—The performance is to commence with the Honeymoon, which appears to be a favorite piece to be played tomorrow night—Immediately after a family arrived from Anapolis. meeting Johnson on the Porch he told me it was Mr Brewer one of the Council of Maryland and a very influential man—He is a strong partizan of yours and was he says in hopes to meet you here—We have been informed that you were to join a great procession of Free Mason’s at Hagerstown with a variety of rumours equally probable—Poor Johnson is always in a fease about something when he is sick it is about himself and when better as he has no politics to talk it is about my appearance which distresses him as he does not think I dress well enough—This election has taken such a deep hold on his feelings that he is not aware how much it mixes in every thought and he suffers it too much to influence his actions—I have two or three times been almost affronted with him as I am too old to play the fool in this way—A black Gown which I have adapted for convenience is too unattractive—The Ladies added to our party are not likely to render our party us more gay on the contrary they are of that cast that operate as restraints having neither conversation or attractions of any kind—Again we were disappointed—No Letters—2 Dr Watson has just been talking politics at a great rate—He is very anxious to learn who is to be appointed in the place of Mr. Edwards—Johnson is violent against the poor man and though I never was friendly to Mr E—in this business it puts me in a passion to hear him—I know nothing about it but I think very little of what I have seen from the Committee—What had the President to do with it? I thought Congress must Act before it could go before him? Does not Congress always deliberate upon the Reports of Committee’s in common cases before these measures are considered lawful? These are perhaps silly questions but I cannot concieve how Congress could give such a power or how the President can act upon it—Mrs. Brewer told me last Eveng that while at Cumberland the people told her that they were much disturbed by a Ghost, and the Night before in the Village collected at the Mill race to see if they could find this Ghost. Nothing was to be seen but a Child was heard to cry distinctly by all—and the mystery was not elucidated while she staid—Another Romance of the Forrest—Johnson told us a good anecdote this morning at breakfast—A Lady at the Spring boasted that she had drank forty two tumblers of the Water before breakfast. a cold phlegmatic German who was standing by, told her that was nothing for a Cow had just drank three Gallons—There is something very indelicate in such experiments, and not very creditable to the Ladies—We were called to dinner, and the Ladies invited me to ride with them—Mrs. Barber told me she had lost a fine girl fifteen years of age, and that her health had never been good since—Her eldest Son is just married. he is Nineteen and his Wife seventeen—She says she could not prevent it, but she calls them her babies—Mrs. Brewer is an old Lady apparently very much out of health—She has never had any family—We are going to the chalebate chalebeate Spring which is said to be a remarkbly fine one—The Servants are busy decorating the Hall for the fourth—I have endeavoured to find out if they meant to make any bustle on the occasion, but I could not assertain any thing concerning it. Next Week I want to be off as I understand much company is expected—We are all well and I shall close this sheet of nonsense with the assurance of the constant affection of your Wife
				
					L. C. A.
				
				
			